                           Case 3:15-md-02672-CRB Document 7191 Filed 02/20/20 Page 1 of 4


                1   Robert J. Giuffra, Jr. (admitted pro hac vice)
                    Sharon L. Nelles (admitted pro hac vice)
                2   Suhana S. Han (admitted pro hac vice)
                    William H. Wagener (admitted pro hac vice)
                3
                    SULLIVAN & CROMWELL LLP
                4   125 Broad Street
                    New York, New York 10004
                5   Telephone:     (212) 558-4000
                    Facsimile:     (212) 558-3588
                6
                    Laura Kabler Oswell (State Bar No. 241281)
                7
                    SULLIVAN & CROMWELL LLP
                8   1870 Embarcadero Road
                    Palo Alto, California 94303
                9   Telephone:     (650) 461-5600
                    Facsimile:     (650) 461-5700
               10
                    Attorneys for Defendants Volkswagen AG,
               11   Volkswagen Group of America, Inc., and
                    Volkswagen Group of America Finance, LLC
               12

               13                                   UNITED STATES DISTRICT COURT
               14
                                                 NORTHERN DISTRICT OF CALIFORNIA
               15

               16   IN RE: VOLKSWAGEN “CLEAN DIESEL”                 )
                    MARKETING, SALES PRACTICES, AND                  )   MDL No. 2672 CRB (JSC)
               17   PRODUCTS LIABILITY LITIGATION                    )
                    ___________________________________              )   DEFENDANTS VOLKSWAGEN AG,
               18
                    This Document Relates to: Securities Actions     )   VOLKSWAGEN GROUP OF AMERICA, INC.,
               19                                                    )   VOLKSWAGEN GROUP OF AMERICA
                    BRS v. Volkswagen AG, et al., Case No. 16-cv-    )   FINANCE LLC, MICHAEL HORN AND
               20   3435 (“Bondholders Securities Action”)           )   MARTIN WINTERKORN’S NOTICE OF
                                                                     )   MOTION AND MOTION TO DISQUALIFY
               21                                                    )   PLAINTIFFS’ EXPERT DR. MICHAEL
                                                                     )   HARTZMARK AND EXCLUDE HIS
               22
                                                                     )   TESTIMONY
               23                                                    )
                                                                     )   Courtroom: 6
               24                                                    )   The Honorable Charles R. Breyer
                                                                     )
               25                                                    )
               26                                                    )
                                                                     )
               27

               28
                                                 DEFENDANTS’ NOTICE OF MOTION TO EXCLUDE THE TESTIMONY OF MICHAEL HARTZMARK
                                                                                              CASE NO. MDL NO. 2672 CRB (JSC)
 SULLIVAN &
CROMWELL LLP
                           Case 3:15-md-02672-CRB Document 7191 Filed 02/20/20 Page 2 of 4


                1                                  NOTICE OF MOTION AND MOTION
                2   TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
                3                 PLEASE TAKE NOTICE that, on April 17, 2020 at 10:00 a.m., or at such other time as
                4   the Court may direct or the parties may agree, Defendants Volkswagen AG, Volkswagen Group of
                5   America, Inc., Volkswagen Group of America Finance, LLC (collectively, “Volkswagen”), Martin
                6   Winterkorn, and Michael Horn (together with Volkswagen, “Defendants”) will and hereby do move this
                7   Court to disqualify Plaintiff’s putative expert economist, Dr. Michael Hartzmark, and to exclude his
                8   testimony. This Motion is made pursuant to the Court’s inherent authority to disqualify experts, Federal
                9   Rules of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and is
               10   based on this Notice of Motion, the accompanying Memorandum of Law in Opposition To Plaintiff’s
               11   Motion For Class Certification and in Support Of Excluding Plaintiff’s Expert Testimony, the
               12   Declaration of Suhana S. Han, all pleadings and papers filed herein, and oral argument of counsel.
               13

               14   Dated: February 14, 2020                   Respectfully submitted,
               15                                              /s/ Robert J. Giuffra, Jr.
                                                               Robert J. Giuffra, Jr. (admitted pro hac vice)
               16                                              Sharon L. Nelles (admitted pro hac vice)
                                                               Suhana S. Han (admitted pro hac vice)
               17                                              William H. Wagener (admitted pro hac vice)
                                                               SULLIVAN & CROMWELL LLP
               18                                              125 Broad Street
                                                               New York, New York 10004
               19                                              Telephone: (212) 558-4000
                                                               Facsimile: (212) 558-3588
               20
                                                               Laura Kabler Oswell
               21                                              SULLIVAN & CROMWELL LLP
                                                               1870 Embarcadero Road
               22                                              Palo Alto, California 94303
                                                               Telephone: (650) 461-5600
               23                                              Facsimile: (650) 461-5700
               24

               25                                              Attorneys for Defendants Volkswagen AG,
                                                               Volkswagen Group of America, Inc., and
               26                                              Volkswagen Group of America Finance, LLC
               27
                                                               /s/ Joseph Gonzalez
               28                                              David Schertler (admitted pro hac vice)
                                                               Lisa Manning (admitted pro hac vice)
                                                               Joseph Gonzalez (admitted pro hac vice)
 SULLIVAN &
CROMWELL LLP
                                                DEFENDANTS’ NOTICE OF MOTION TO EXCLUDE THE TESTIMONY OF MICHAEL HARTZMARK
                                                                                             CASE NO. MDL NO. 2672 CRB (JSC)
                    Case 3:15-md-02672-CRB Document 7191 Filed 02/20/20 Page 3 of 4

                                                  SCHERTLER & ONORATO, LLP
                1                                 901 New York Avenue, N.W.
                2                                 Suite 500
                                                  Washington, D.C. 20001
                3                                 Telephone: (202) 628-4199
                                                  Facsimile: (202) 628-4177
                4
                                                  Attorneys for Defendant Michael Horn
                5

                6
                                                  /s/ Gregory P. Joseph
                7                                 Gregory P. Joseph (admitted pro hac vice)
                                                  Peter R. Jerdee (admitted pro hac vice)
                8                                 Christopher J. Stanley (admitted pro hac vice)
                                                  JOSEPH HAGE AARONSON LLC
                9                                 485 Lexington Avenue, 30th Floor
                                                  New York, New York 10017
               10                                 Tel: (212) 407-1210
                                                  Fax: (212) 407-1280
               11

               12                                 Attorneys for Defendant Martin Winterkorn

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

 SULLIVAN &
CROMWELL LLP
                                                          -2-
                                    DEFENDANTS’ NOTICE OF MOTION TO EXCLUDE THE TESTIMONY OF MICHAEL HARTZMARK
                                                                                 CASE NO. MDL NO. 2672 CRB (JSC)
                           Case 3:15-md-02672-CRB Document 7191 Filed 02/20/20 Page 4 of 4


                1                            ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))

                2                 In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

                3   document has been obtained from the signatory.

                4

                5   Dated: February 14, 2020                                     SULLIVAN & CROMWELL LLP

                6
                                                                                 /s/ Laura Kabler Oswell
                7                                                                Laura Kabler Oswell
                8

                9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

 SULLIVAN &
CROMWELL LLP
                                                                       -3-
                                                DEFENDANTS’ NOTICE OF MOTION TO EXCLUDE THE TESTIMONY OF MICHAEL HARTZMARK
                                                                                             CASE NO. MDL NO. 2672 CRB (JSC)
